EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Insert the following paragraph at the beginning of the specification:
This application is a national stage application claiming priority to PCT/JP2017/044831, now WO/2019/116484, filed on December 14, 2017.

Election/Restrictions
Claims 1-7 directed to an allowable plant. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 18, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Bagherzadeh et al. (US 2007/0083073 A1) and Van Egmund (US 7,151,198 B2).
Regarding claim 1, Bagherzadeh et al. discloses an olefin and methanol co-production plant for co-production of an olefin and methanol from a source gas containing methane, comprising: an olefin production unit for producing the olefin, wherein the olefin production unit includes a partial oxidative coupling device for producing the olefin by partial oxidative coupling reaction of methane contained in the source gas (see Abstract and paragraphs 0034, 0046 and 0075).
Van Egmund discloses an olefin and methanol co-production plant for co-production of an olefin and methanol from a source gas containing methane, comprising: an olefin production unit (MTO reactor unit, 223) for producing the olefin; and a methanol production unit for producing methanol from a carbon oxide gas in the olefin production unit, wherein the methanol production unit includes a reforming device (104) for producing hydrogen by reforming reaction of methane, and a methanol production device (108) for producing methanol by reaction with hydrogen produced by the reforming device (see figures 1 and 2; column 14, line 58 through column 16, line 49 and column 19, line 57 through column 20, line 45).

Claims 2-7 depend on claim 1.
Regarding claim 8, Bagherzadeh et al. discloses a method, comprising: a partial oxidative coupling step of producing the olefin by partial oxidative coupling reaction of methane contained in the source gas (see Abstract and paragraphs 0034, 0046 and 0075).
Van Egmund discloses a method, comprising: a reforming step of producing hydrogen by reforming reaction of methane; and a methanol production step of producing methanol by reaction with hydrogen produced in the reforming step (see figures 1 and 2; column 14, line 58 through column 16, line 49 and column 19, line 57 through column 20, line 45).
The prior art references fail to disclose or suggest an olefin and methanol co-production method for co-production of an olefin and methanol from a source gas containing methane wherein at least one of the reforming step or the methanol production step includes reaction using a carbon oxide gas produced in the partial oxidative coupling step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774